Citation Nr: 1017612	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-33 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had recognized service in the Armed Forces of the 
United States from December 1941 to September 1942, and from 
June 1945 to June 1946.  He was a prisoner of war (POW) of 
the Japanese government from April 10, 1942, to August 27, 
1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2005.  In a decision dated in July 2009, the Board 
reopened the prior, final decision which denied service 
connection for the cause of the veteran's death, and remanded 
the issue for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 1992, at the age of 74 years 
due to cor pulmonale, due to chronic obstructive pulmonary 
disease, due to chronic bronchial asthma.    

2.  At the time of his death, service connection was in 
effect for scars, residuals of shrapnel wound, right forearm 
and hand, rated noncompensably disabling.

3.  Pulmonary tuberculosis (PTB) was first manifested more 
than 3 years after service, and was not caused by any 
incident of service, including captivity as a POW.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the Veteran's death, and the criteria for DIC based on 
service connection for cause of death are not met.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in September 2009, the RO 
notified the appellant of the information necessary to 
substantiate the claim on appeal, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  She was told that the evidence must show 
a causal relationship between the Veteran's death and an 
injury, disease or event in military service.  She was 
advised of various types of lay and medical evidence that 
could substantiate her claim.  She was provided with 
information regarding effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  She was provided an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  Although this was not sent 
prior to the initial determination, subsequently, the claim 
was readjudicated, and a supplemental statement of the case 
was provided in February 2010, thus correcting the timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist a claimant 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  All 
available service department records have been obtained.  All 
identified post-service medical records have been received, 
as have numerous statements and affidavits from the Veteran, 
the appellant, and other witnesses.  A VA opinion was 
provided in January 2010, and, as discussed below, contained 
a rationale for the opinion sufficient for the Board to make 
an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service connection for the cause of the veteran's death

Recognized World War II service in the organized military 
forces of the Government of the Commonwealth of the 
Philippines entitles a Veteran and his survivors to certain 
benefits, including service-connected compensation and DIC.  
See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The Veteran 
had recognized service in the Armed Forces of the United 
States from December 1941 to September 1942, and from June 
1945 to June 1946.  He was a prisoner of war (POW) of the 
Japanese government from April 10, 1942, to August 27, 1942.  

The Veteran had verified service in the Regular Philippine 
Army from December 1941 to October 1958.  Other than the 
recognized periods, such service is not deemed to have been 
active military, naval, or air service for the purposes of 
any law of the United States conferring rights, privileges, 
or benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces.  38 U.S.C.A. § 107(a).  

The Veteran died in December 1992, and the appellant is his 
surviving spouse.  According to the death certificate, he was 
74 years of age at the time of death.  The cause of death was 
cor pulmonale, due to chronic obstructive pulmonary disease, 
due to chronic bronchial asthma.  Another significant 
condition contributing to death was noted to be PTB.  

The appellant contends that PTB caused the Veteran's death, 
and was incurred in service, as a result of the Veteran's POW 
experiences.  

At the time of his death, service connection was in effect 
for scars, residuals of shrapnel wound, right forearm and 
hand, rated noncompensably disabling.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2009).  In addition, there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4) (2009).

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for PTB, if 
the disability was manifested to a compensable degree within 
3 years of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions, however, may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (here the Federal Circuit distinguished 
between the examples of a broken leg versus cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau, at 
1377.  

Medical records dated during the Veteran's period of 
recognized service show that after his release from captivity 
in August 1942, the Veteran was hospitalized from August 28, 
1942, to September 26, 1942, for treatment of dysentery and 
malaria.  An examination for the Philippine Army in June 1945 
noted the Veteran's chest to be normal; no X-ray was taken.  
An enlistment record of August 1946 did not mention pulmonary 
tuberculosis.  

In his initial claim for VA benefits filed in December 1950, 
the Veteran did not mention the existence of pulmonary 
tuberculosis, nor was such mentioned in any of the lay or 
medical affidavits submitted on his behalf in connection with 
that claim, or the ensuing appeal.  The Veteran filed another 
claim for service connection in October 1955, but, again, did 
not mention pulmonary tuberculosis.  

A chest X-ray taken in August 1955 at a Philippine Army 
station hospital disclosed coarse modulations behind both 
infraclavicular regions, felt to be a minimal, fibroid 
tuberculous process.  A report of a physical examination 
conducted at V. Luna Hospital in March 1956 noted PTB, 
minimal, bilateral.  

A January 1958 report from V. Luna General Hospital (VLGH) 
notes that the Veteran's symptoms started 4 years prior to 
admission as cough, fever, chest pains, easy fatigability, 
and profuse perspiration, for which he was hospitalized in 
VLGH from September 1955 to July 1956.  X-rays on the first 
admission revealed PTB, bilateral.  He was admitted for the 
second time in May 1957, where he remained until he was 
discharged to CDD in January 1958.  A chest X-ray in March 
1957 revealed PTB, minimal, inactive.  A chest X-ray in May 
1957 revealed PTB, minimal, active.  All sputum examinations 
had been negative for acid-free bacilli (AFB).  He was 
diagnosed as having tuberculosis of the lung, minimal, 
active.  

Reports of chest X-rays dated in February 1970 and January 
1971 revealed that the Veteran had findings compatible with a 
diagnosis of PTB, and were signed by Rufino Garcia, M.D.

In a statement in support of claim dated in March 1971, the 
Veteran related hardships he endured as a POW.  He stated 
that he "used to cough persistently while as POW."  He said 
he had been experiencing chest and back pains since his 
release from captivity, which incapacitated him to work for a 
decent living.  

The file contains a report of an October 1971 examination, 
prepared on a VA examination form, VA Form 21-2545, and 
signed by Beatriz de la Cruz, M.D.  The examination was 
conducted at Lorma Hospital.  The Veteran gave a history 
which included "known PTB since 1945 & was treated by Dr. 
Rufino Garcia of La Union Provisional Hospital."  Sputum 
tests obtained connection with the examination included 4 
samples, of which 3 were negative for AFB, and one which was 
positive for AFB.  A chest X-ray disclosed diffusely 
scattered fibrous infiltrates over the right upper lobe and 
at the subapical area on the left.  There were nodular 
densities interposed between infiltrates over the right with 
marked hilar and bronchial markings.  Apical pleural 
thickening was noted.  The assessment was PTB, moderately 
advanced, with questionable activity.  He was diagnosed as 
having pulmonary tuberculosis, moderately advanced 
bilaterally, probably active.  

In August 1972, a medical report of the Veteran was received, 
typed on Lorma Hospital letterhead.  The examination report 
was dated the same day as the VA examination, was signed by 
Beatriz de la Cruz, M.D., and contained the identical history 
of known PTB since 1945 by Dr. Rufino Garcia.  Findings were 
essentially identical as well.  Thus, this does not reflect 
another evaluation of the Veteran, but, rather, a different 
report of the same October 1971 VA examination conducted at 
Lorma Hospital.  

The Veteran was hospitalized in the Veterans Memorial 
Hospital (VMH, later called Veterans Memorial Medical Center 
(VMMC)) from January to April 1973.  It was noted to be his 
first admission, and he was admitted because of chest and 
back pains and cough.  He reported a history of the present 
illness having started in 1949 as a productive cough with 
yellowish mucoid expectoration, sometimes blood-streaked, 
accompanied by fever, chest and back pains, anorexia and 
weight loss.  Sputum examinations were negative for AFB.  The 
lungs showed fibronodular densities.  The final diagnoses 
included PTB, moderately advanced, activity undetermined, 
improved with chemotherapy.  

The Veteran was again hospitalized in the VMMC from September 
to October 1980 for treatment of problems including PTB, 
activity undetermined.  It was noted to be his second 
hospitalization in that facility.  He was a known case of 
PTB, last date of discharge was in 1972, with irregular 
intake of his anti-tuberculosis drug.  He had off and on 
chest and back pain, accompanied by productive cough, without 
fever.  There were harsh breath sounds in the lungs.  X-rays 
showed fibrotic densities.  

In an October 1987 claim, the Veteran said that his PTB was 
established in 1950 up to 1955.  In December 1987, he said 
that he had had PTB since 1949 up to 1955.  

A POW protocol examination was conducted from December 1987 
to March 1988.  On the history obtained in December 1987, he 
reported wounds to the lungs and chest while a POW.  He said 
he acquired tuberculosis during captivity.  A chest X-ray in 
December 1987 disclosed pulmonary infiltrations, both upper 
lung fields and both bases, with pleural reaction, right 
lower chest, etiology undetermined.  On a psychosocial 
evaluation in December 1987, he reported that he had been X-
rayed at La Union Hospital and the VMMC and was found to have 
PTB, and was hospitalized for 3 months.  He said he had had 
PTB since 1949 up to the present.  Sputum tests were 
negative.  He was diagnosed as having pulmonary pathology, 
both upper lobes, etiology undetermined.  

A. Pada, M.D., wrote, in several statements dated from March 
1991 to March 2005, regarding her treatment of the Veteran 
for various conditions from 1989 to 1991, including chronic 
obstructive pulmonary disease, bronchial asthma, and PTB.  

In January 2010, a VA medical opinion was obtained.  The 
examiner noted that he had reviewed the June 1945 service 
treatment records, the October 1971 VA examination, with 
history of PTB since 1945, the April 1973 discharge summary, 
noting a history of PTB since 1949, and X-rays from 1956.  He 
concluded that it was at least as likely as not that PTB 
began within 3 years of discharge from service, noting the 
prior histories of PTB since 1945 and 1949, which was within 
3 years of service, and the narrative description of his 
symptoms pertaining to PTB, included cough, blood streaked 
sputum, fever, weight loss, and back pain which were 
consistent with findings of PTB.  

The examiner also concluded that it was less likely than not 
that PTB contributed to the Veteran's death.  He explained 
that a serial review of his chest X-ray reports form 1956 to 
1980 showed an increase in the appearance of infiltrates from 
1956 to 1971, and a decrease from 1971 to 1980.  The erratic 
treatment history and the changes in the appearance and area 
of lung involvement mat least as likely as not menta that 
reactivation occurred before with inactivity, based on a 
negative sputum smear noted since 1973.  His chronic 
obstructive pulmonary disease, asthma were considered to be 
the antecedent and underlying service connection for the 
cause of the veteran's death,  and the PTB was stable based 
on the chest X-ray readings prior to his death, and less 
likely as not a contributing factor to his death.  

Thus, the physician concluded that PTB began within 3 years 
of service, but that PTB did not contribute to the cause of 
the Veteran's death.  The Board also finds that in concluding 
that PTB began within 3 years of service, the physician 
relied on an inaccurate history, and, hence, the opinion is 
not probative as to that question.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (Board is not obliged to 
accept an opinion based on inaccurate medical history).  

Specifically, the doctor's rationale for concluding that it 
was at least as likely as not that PTB began within 3 years 
of discharge from service was the October 1971 VA 
examination, with history of PTB since 1945, the April 1973 
discharge summary, noting a history of PTB since 1949, and 
the narrative description of his symptoms pertaining to PTB, 
including cough, blood streaked sputum, fever, weight loss, 
and back pain which were consistent with findings of PTB.  
These histories, however, were all recorded many years after 
the events in question.

The October 1971 VA examination reported that the Veteran 
gave a history which included "known PTB since 1945 & was 
treated by Dr. Rufino Garcia of La Union Provisional 
Hospital."  The only evidence of treatment by Dr. Garcia, 
however, was in 1970 and 1971, on chest X-ray reports.  Thus, 
the entire basis for the history of "known PTB since 1945" 
was the Veteran's statements.  Likewise, the 1973 discharge 
summary was based solely on the Veteran's history.  

Although an appellant's testimony cannot be rejected simply 
because it was not reported contemporaneously to service, or 
noted in the service medical records, the Board still must 
determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and 
the absence of contemporaneous medical evidence is a factor 
that may be weighed against the lay evidence of record.  See 
Buchanan, at 1337.  

The medical evidence of record shows that a chest X-ray taken 
in August 1955 at a Philippine Army station hospital 
disclosed coarse modulations behind both infraclavicular 
regions, felt to be a minimal, fibroid tuberculous process.  
A report of a physical examination conducted at V. Luna 
Hospital in March 1956 noted PTB, minimal, bilateral.  

A January 1958 report from V. Luna General Hospital (VLGH) 
noted that the Veteran's symptoms started 4 years prior to 
admission as cough, fever, chest pains, easy fatigability, 
and profuse perspiration, for which he was hospitalized in 
VLGH from September 1955 to July 1956.  X-rays on the first 
admission revealed PTB, bilateral.  A chest X-ray in March 
1957 revealed PTB, minimal, inactive.  He was admitted for 
the second time in May 1957, and a chest X-ray in May 1957 
revealed PTB, minimal, active.  All sputum examination s were 
negative for AFB.  He was diagnosed as having tuberculosis of 
the lung, minimal, active.  He was discharged to CDD in 
January 1958.  

The Board considers these medical records to be the most 
probative evidence concerning the onset of PTB.  First, the 
reports were compiled close to or contemporaneous with the 
events described; as such, they are less likely to be 
affected by the problems with accurate recollections that 
occur with the passage of time.  For example, in October 
1971, the Veteran stated that he had been known to have PTB 
since 1945, while in January 1973, he said his symptoms had 
begun in 1949.  In an October 1987 claim, the Veteran said 
PTB was established in 1950, while 2 months later, in 
December 1987, he said he had had PTB since 1949.  These are 
significant differences when the issue is based on when the 
disease had its onset.  

In addition, the 1955-1958 medical records are internally 
consistent, and consistent with other evidence of record.  
According to these records, the onset of symptoms was in 4 
years prior to the 1957 admission, or 1953, with X-rays 
beginning in 1955, which show a tubercular process at that 
time.  The evidence of the Veteran's service in the Regular 
Philippine Army from December 1941 to October 1958 is 
consistent with the January 1958 hospital report that he was 
discharged to CDD, i.e., for processing for a disability 
discharge.  

An onset in 1953 also accounts for why the Veteran did not 
file a claim for service connection for PTB in his initial 
claim for VA benefits filed in December 1950, or in any of 
the lay or medical affidavits submitted on his behalf in 
connection with that claim, or the ensuing appeal.  The 
Veteran filed another claim for service connection in October 
1955, but, again, did not mention pulmonary tuberculosis.  

The Veteran was a POW of the Japanese government from April 
to August 1942, and over the years, he submitted numerous 
affidavits and statements regarding his POW experiences.  In 
March 1971, he stated that he coughed persistently while a 
POW, but he did not mention any such symptom in an earlier 
statement dated in May 1957.  In a history obtained in 
December 1987, in connection the POW protocol examination, he 
reported wounds to the chest and lungs during captivity and 
said he acquired PTB during captivity.  He did not, however, 
report PTB symptoms, or chest or lung wounds, in affidavits 
dated in November 1978, May 1979, July 1983, or November 
1988.  Lay affidavits submitted on his behalf, regarding his 
POW experiences, in September 1981, did not describe such 
symptoms.  He was not reported as having been treated for 
such symptoms, or for PTB, during his post-captivity 
hospitalization in 1942, nor was any such history provided in 
military medical histories obtained in 1945 and 1946.  

There is no indication that the appellant, who married the 
Veteran in 1953, at the age of 18, had any personal knowledge 
of events occurring during his captivity, or during his later 
recognized service, or within 3 years of such service.  

In view of these factors, the Board finds that the evidence 
shows that symptoms of PTB began no earlier than 1953, and 
that lay statements that PTB began in 1945 or 1949 are not 
credible, and, hence, any medical statement based on that 
history is without probative value, as to that matter.  
Moreover, the physician who reviewed the file in January 2010 
also concluded that PTB did not contribute to the cause of 
his death, citing to the evidence of the progress of the 
disease through the years.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


